Title: [Diary entry: 29 August 1786]
From: Washington, George
To: 

Tuesday 29th. Mercury at 69 in the Morning—81 at Noon and 80 at Night. Lowering Morning with drops of Rain. Clear afterwards till the afternoon, when a cloud arose in the No. West quarter and extending very wide emitted after dark a great deal of rain with much thunder and lightning—Wind very brisk from the So. West all day. In the evening it shifted more to the westward. Plowed up the Cowpens on the left of the road in order to sow Turneps but was prevented by the rain—spreading stable dung on the poorest parts of my clover at home. Thatching the Haystacks at the same place. Taken with an Ague about 7 Oclock this Morning which being succeeded by a smart fever confined me to the House till evening. Had a slight fit of both on Sunday last but was not confined by them. Colonel and Mrs. Rogers left this about 10 Oclock for George Town, on their way to Baltimore. Lund Washington called in to inform me that Mr. William Triplet would be here to morrow to converse with me on the subject of renting Mrs. Frenchs Lands in this Neck now in the occupation of one Robinson.